Citation Nr: 1743815	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-41 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1951 to February 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in July 2016.  At that time, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus for further development.  Upon remand, in a November 2016 rating decision, the Agency of Original Jurisdiction granted service connection for the Veteran's bilateral hearing loss with a noncompensable rating effective June 13, 2014.  As the grant of service connection for bilateral hearing loss represents a complete grant of benefits on appeal that issue is not before the Board.

In an August 2017 Informal Hearing Presentation (IHP), the Veteran's representative requested a compensable rating for the Veteran's bilateral hearing loss.  However, the Veteran has not filed a Notice of Disagreement with the November 2016 rating decision, and the IHP is not a standard claim form.  Therefore, there is no current claim or appeal seeking a compensable rating for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a chronic disability of tinnitus.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA satisfied its duty to notify via an April 2015 letter that provided the Veteran with adequate notice prior to the initial July 2015 rating decision.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

The Veteran was afforded a VA examination in November 2016.  The VA examiner examined the Veteran, reviewed his claims file, and provided an opinion on the pertinent question.  In particular, the VA examiner provided an opinion as to the Veteran's tinnitus.  Therefore, the VA examination and opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;     38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, manifests to a degree of ten percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R.             § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

However, here, it is unnecessary to analyze the Veteran's claim for service connection for tinnitus beyond the existence of the present disability element of the three elements for service connection as the preponderance of the evidence is against a finding that the Veteran has the present disability of tinnitus. 

In terms of the present disability element, VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends in his June 2014 VA Form 21-4138, Statement in Support of Claim, that he has "lived with hearing loss/tinnitus for many years and have only sought treatment in last couple of years or so."  The Veteran is competent to state that he has tinnitus.  Jandreau, 492 F.3d at 1377.  However, following the June 2014 Statement in Support of Claim, the Veteran denied having tinnitus at audiological appointments in July 2014 and October 2015.  At the November 2016 VA audiological examination, the audiologist noted the Veteran denied tinnitus when asked if he experienced any ringing or other noises in his ears.  In addition, the Veteran denied having tinnitus at an August 2011 audiological appointment.  Further, in an addendum opinion in November 2016, the VA examiner stated "it is less likely than not that the Veteran's tinnitus was related to his military noise exposure because the Veteran denied having any tinnitus."  Given the multiple denials of tinnitus by the Veteran and a review of the complete record showing no other complaints of tinnitus, the Board finds the Veteran's lone June 2014 statement in conjunction with his claim for benefits that he has lived with tinnitus for many years not to be credible and gives the statement little probative weight.  The Board gives substantial probative weight to the VA examiner's November 2016 statement since the Veteran has more consistently reported that he does not have tinnitus disability.  

As is illustrated above, there is a presumption in favor of chronic diseases and service connection based on continuity of symptomatology.  Tinnitus has been held to be an organic disease of the nervous system, and therefore is a recognized chronic disease for VA purposes.  Fountain, 27 Vet. App. at 271-72 (2015);           38 C.F.R. § 3.309(a).  As such, the presumption in favor of chronic diseases and service connection based on continuity of symptomatology are potentially applicable here.

However, as is also noted above, the preponderance of the evidence is against a finding that the Veteran has the present disability of tinnitus.  Therefore, it is unnecessary to address the presumption in favor of chronic diseases and service connection based on continuity of symptomatology since a present disability is required under the theory of presumptive service connection. 

In summary, the Board finds that a preponderance of the evidence is against a finding that the Veteran currently has tinnitus, has had tinnitus at any point during the appeal period, or had tinnitus in close proximity to the appeal period.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


